Citation Nr: 0714931	
Decision Date: 05/18/07    Archive Date: 06/01/07	

DOCKET NO.  04-38 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to April 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDING OF FACT

The veteran currently exhibits no more than Level II hearing 
in his right and left ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes his multiple 
contentions; VA and private medical records; and VA and 
private examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected bilateral hearing loss.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of March 2004, 
service connection and an initial noncompensable evaluation 
was granted for bilateral hearing loss.  The veteran voiced 
his disagreement with the assignment of a noncompensable 
evaluation, and the current appeal ensued.

As regards the issue of an increased evaluation for service-
connected hearing loss, the Board notes that assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry 
in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).

In the present case, at the time of a VA audiometric 
examination in November 2003, pure tone air conduction 
threshold levels, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
RIGHT EAR
10
15
25
60
LEFT EAR
15
10
20
40

The pure tone average for the veteran's right ear was 
28 decibels, while the pure tone average for his left ear was 
21 decibels.  Speech recognition ability was 96 percent in 
the veteran's right ear, and 94 percent in his left ear, 
commensurate with Level I hearing in each ear.

On subsequent VA audiometric examination in July 2005, pure 
tone air conduction threshold levels, in decibels, were as 
follows:

HERTZ
1000
2000
3000
4000
RIGHT EAR
5
15
20
45
LEFT EAR
5
5
15
35

The pure tone average in the veteran's right ear was 21.25 
decibels, while the pure tone average in his left ear was 
15 decibels.  Speech recognition ability was 96 percent in 
the veteran's right ear, and 100 percent in his left ear, 
commensurate with Level I hearing in each ear.  Noted at the 
time of examination was that the veteran's audiometric 
evaluation had originally been scheduled a few days earlier, 
at which time the veteran's responses were "highly 
inconsistent and indicative of nonorganic hearing loss in 
both ears."  At the time of the current audiometric 
evaluation, initial responses were delayed and judged to be 
invalid.  Following a candid discussion of the veteran's 
inconsistencies and the importance of his complete 
cooperation, valid pure tone air/bone conduction and speech 
audiometry scores were obtained.  These results were 
consistent with a high frequency hearing loss bilaterally, 
somewhat worse in the right ear than the left ear, judged to 
be sufficient to limit awareness and localization of high 
frequency environmental warning signals.

At the time of a recent VA audiometric examination in 
September 2006, pure tone air conduction threshold levels, in 
decibels, were as follows: 

HERTZ
1000
2000
3000
4000
RIGHT EAR
15
20
35
55
LEFT EAR
20
20
15
40

The pure tone average in the veteran's right ear was 
31.25 decibels, while the pure tone average in his left ear 
was 23.75 decibels.  Speech recognition ability was 
86 percent in the veteran's right ear, and 88 percent in his 
left ear, commensurate with Level II hearing in each ear.  
Audiometric results were described as consistent with a mild 
to moderately severe sensorineural hearing loss in the range 
from 3,000 to 8,000 Hertz in the veteran's right ear, and a 
mild to severe sensorineural hearing loss in the range from 
4,000 to 8,000 Hertz in his left ear.  Speech recognition 
scores were described as good bilaterally.

As noted above, disability ratings for hearing impairment are 
derived by a "mechanical application" of the Rating Schedule.  
Based upon the evidence of record, the veteran has at no time 
exhibited poorer than Level II hearing in either his right or 
left ear.  Such findings are commensurate with the 
noncompensable evaluation currently in effect.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).  Accordingly, an 
increased evaluation for the veteran's service-connected 
bilateral hearing loss is not warranted.

In reaching the above determination, the Board has given due 
consideration to various private audiometric examinations 
conducted in August 2004, November 2005, and February 2006.  
However, those examinations are not adequate for VA rating 
purposes.  See 38 C.F.R. § 4.85 (2006).  More specifically, 
the private audiometric examination conducted in August 2004 
evaluated the veteran's speech recognition ability utilizing 
live voice Central Institute for the Deaf (CID) W-22 word 
lists, and not the "controlled" (i.e., recorded) Maryland CNC 
word lists specified by regulation.  In like manner, private 
audiometric examinations conducted in November 2005 and 
February 2006 evaluated the veteran's speech recognition 
ability utilizing live voice speech stimuli, and not the 
aforementioned "controlled" word lists.

Finally, the Board acknowledges the argument of the veteran's 
accredited representative that the VA has failed to provide 
the veteran with an adequate medical examination, in that the 
aforementioned audiometric examinations were conducted in a 
"sound-controlled room" rather than in an environment 
replicating "the ordinary conditions of everyday life."  Such 
an argument, however, is without merit, in that so-called 
"real world" testing would be not only manifestly 
impractical, but contrary to VA law and regulation.  In that 
regard, examinations for hearing impairment for VA purposes 
are to be conducted by licensed audiologists utilizing 
controlled speech discrimination testing and pure tone 
audiometry.  Any attempt to evaluate the veteran's hearing 
impairment in the requested "real-world" environment would 
sacrifice the very clinical controls stipulated by 
regulation.  Accordingly, the veteran's claim for increase 
must remain denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of October and 
November 2003, and once again in April 2005 and March 2006, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for an increased evaluation, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all of the evidence without prejudice to the appellant.  
As such, there is no indication that there is any prejudice 
to the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


